Writ of habeas corpus in the nature of an application to modify the bail set by the Supreme Court, Kings County, upon Kings County indictment No. 9256/05.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of setting a bail bond alternative in the sum of $250,000 to the cash bail already set in the sum of $100,000 on Kings County indictment No. 9256/05, to be posted in the form of an insurance company bail bond in the sum of $250,000 or by depositing the original sum of $100,000 as a cash bail alternative. Krausman, J.P., Luciano, Fisher and Dillon, JJ., concur.